DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, and 25 are rejected under 35 U.S.C. 103 as being unpateable over Baska et al. (US20140075749, hereinafter Baska) and Lee (US20160174373, hereinafter Lee).

Referring to claim 1, Baska discloses a printed circuit board (PCB)  (figure 7   (in view of figures 1A-1C; note : figure 7 is one of modified embodiment of figures 1A-1C))) assembly comprising: 
a high- speed PCB (720 in figure 7 (wherein 120 in figures 1A-1C see paragraph 0024 mentions that the second PCB 120 is dedicated only to the connections between the high-speed components);
a die package including: 
an integrated circuit (IC) (chip 701-703 in figure 7 (wherein 101-103 in figures 1A-1C)) ; and 
a first PCB (710 in figure 7 (wherein 110 in figures 1A-1C))  including high-speed vias (see via 140, 142, 142 in figures 1A-1C) that transport high-speed signals through the first PCB (see paragraphs 0009,0021,0024, 0027; additionally, Baska solving problem of  some PCBs include multiple processors that connect to each other. Each of the processors needs to communicate with each other, usually at very high speeds.); and 
a high-speed interconnect ( 740) electrically and physically connecting the first PCB and the high- speed PCB (710 and 720 see figure 7);
the high-speed signals are transported to and from the second PCB (720).

Baska fails to disclose a high-speed connector connected to the high-speed PCB, the high-speed connector is either a copper connector or an electrical/optical assembly with an optical connector.

Lee discloses a high-speed connector connected to the high-speed PCB, the high-speed connector is either a copper connector or an electrical/optical assembly with an optical connector (see cable 102 or  203 connected to 101 in figure 2 or figure 3; paragraph 0025 states, “coax cable 102 can be directly connected with coax cable attach unit 203 without an interface or assembled with coax cable attach unit 203 using male/female connector or any contact mechanisms”).

It would have been obvious to a person of ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska to have cable connection as taught by Lee in order to electrical communication at high speed between two chips (ICs) or two component with low signal loss.

It would be obvious deign choice to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have connector made of copper because It is well known and old that copper has high conductivity would able to pass signal or current with less resistance.

Referring to claim 2, Baska in view of Lee disclose the PCB assembly of claim 1, wherein the first PCB to transport PCB transports power and control signals (see paragraph 0025 of Baska sates that the pin field 151 has two types of pins, signal pins and reference pins (e.g., a power or ground); and specification mentioned that this invention used in computer system with includes processor which communicate with each other).
Additionally, It would be obvious deign choice to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have  the first PCB used for transports power and control signals to another electronic component or another circuit board  in order to transport power by the first PCB to work or do normal functions of the another electronic component or another circuit board and to control signal controls the function of the electronic component or another circuit board and communicates with first PCB.

Referring to claim 6, Baska in view of Lee disclose the PCB assembly of claim 1, wherein the high-speed PCB transports high-speed data signals (see paragraph 0040 of Baska or paragraph 0064 of Lee).

Referring to claim 25, Baska In view of Lee disclose the PCB assembly of claim 1, wherein the high-speed signals are transported between the IC and the high-speed PCB (see rejection of claim 1 above).


Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Baska, Lee and further in view of  Takai et al. (US20100051338, hereinafter Takai).

Referring to claim 9, Baska in view of Lee disclose the PCB assembly of claim 1, wherein the high-speed PCB includes engineered PCB material (paragraph 0024 of Baska mentioned that the board material can utilize exotic dielectric materials with a low dielectric constant and a low dielectric dissipation factor configured for high-frequency communications, such as Megtron6™, Nelco®, or Teflon®, for the second PCB 120).
Additionally, Kenji discloses the high-speed PCB includes engineered PCB material (figure 1, paragraph 0021 states, “Examples of the materials for the substrate are inorganic fibers of such as polyimides… tetrafluoroethylene; and their mixtures, however the materials are not limited to these examples. These substrates may be in any form such as woven fabrics, nonwoven fabrics, roving, chopped strand mats, surfacing mats and the like…. The materials and the forms of the substrate may be selected suitably depending on the uses and functions of the aimed formed products” and  “high speed” in paragraph 0005).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have the high speed PCB includes   material as taught by Takai in order to prevent the start or slow the growth of fire, additionally, paragraph 0010 states, “wiring boards with an excellent fine wiring formation and electric properties and advantageous in terms of the production cost and having a high reliability and high frequency have not been made available so far.” And paragraph 0013 states, “t is made possible to provide a printed wiring board having improved resin-resin adhesion strength and excellent moisture absorption resistance and heat resistance”

Claim 10  is  rejected under 35 U.S.C. 103 as being unpatentable over Baska, Lee, and further in view of  Wu et al. (US20120112868, hereinafter Wu).
Referring to claim 10, Baska in view of Lee disclose the PCB assembly of claim 1, but fail to disclose wherein the first PCB includes FR-4.
Wu discloses the first PCB includes FR-4 (figure 3, paragraph 0026 states, first-fourth insulating layers 302, 306, 310, and 314 may be made from …. a flame-retardant fiberglass composite substrate board material (e.g., FR-4),).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have the first PCB includes FR-4 as taught by Wu in order to prevent the start or slow the growth of fire, additionally, it is commonly known fiberglass composite having that high structural strength and superior strength-to-weight ratio, therefore, used in circuit board to increase strength of the board.

Claim 11-12  is  rejected under 35 U.S.C. 103 as being unpatentable over Baska In view of Lee, and further in view of  Williams et al. (US20060113107, hereinafter Williams).
Referring to claims 12, Baska in view of Lee disclose the PCB assembly of claim 11, but fail to disclose wherein the high-speed interconnect includes compression contacts.
Williams discloses the high-speed interconnect includes compression contacts (204 in figure 2,  paragraph 0015 of Williams states, “In employing a thin flexible substrate, the invention provides a connector with compliance from not only the elastic contacts themselves, but also from the flexible substrate on which the contacts are mounted.”).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have the high-speed compression connector as taught by Williams because Paragraph 0026 of Williams states, “each contact element can be selected to ensure either a low resistance connection for some contact elements or a low overall contact force for the connector”.

Referring to claims 12, Baska in view of Lee and Williams disclose the PCB assembly of claim 11, but fails to disclose wherein the high-speed interconnect includes compression contacts (see rejection of claim 11).

Claim 24 is  rejected under 35 U.S.C. 103 as being unpatentable over Baska, Lee,  and further in view of  Tomura et al. (US20080139013, hereinafter Tomura).

Referring to claims 24, Baska In view of Lee disclose the PCB assembly of claim 11, but fail to disclose wherein the first PCB includes a bypass capacitor that is located between the first PCB and the high-speed PCB.
Tomura discloses the first PCB includes a bypass capacitor 16 that is located between the first PCB and the second PCB in figure 1.

It would have been obvious to a person of ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee  have cable connection as taught by Tomura, because  this type of arrangement provide compact and space saving assembly and It well know that capacitor used for Keeping the voltage at the same level; charging and discharging electric charges, capacitors also can be used as a power supply. 

Claims 26-34 are rejected under 35 U.S.C. 103 as being unpateable over Baska et al. (US20140075749, hereinafter Baska) in view of Lee (US20160174373, hereinafter Lee).

Referring to claim 26, Baska discloses a printed circuit board (PCB)  assembly  (figure 7   (in view of figure 1A-1C; note : figure 7 is one of modified embodiment of figures 1A-1C) )) comprising: 
a first PCB (710 in figure 7 (wherein 110 in figures 1A-1C)) that includes an integrated circuit (IC) (chip 701-703 in figure 7 (wherein 101-103 in figures 1A-1C)) on a first surface of the first PCB (a top surface of the 710) and at least one via (see via 140, 142, 142 in figures 1A-1C)  that extends through the first PCB below the IC such that high-speed signals to and from the IC are transported through the first PCB (see paragraphs 0009,0021,0024, 0027; additionally, Baska solving problem of  some PCBs include multiple processors that connect to each other. Each of the processors needs to communicate with each other, usually at very high speeds.); 
a second PCB (720 in figure 7 (wherein 120 in figures 1A-1C see paragraph 0024 mentions that the second PCB 120 is dedicated only to the connections between the high-speed components) that is positioned adjacent to a second side of the first PCB opposite to the IC such that the high-speed signals are transported through the second PCB (see the figures); 
an interposer (740 at second surface of 710) that is attached to the second surface of the first PCB opposite to the IC   such that the interposer is between the first PCB and the second PCB and such that the high-speed signals are transported through the interposer (740 is between 710 and 720).
 
Baska fails to disclose a high-speed cable that is electrically coupled to the second PCB such that the high-speed signals are transported to and from the second PCB.

Lee discloses a high-speed cable that is electrically coupled to the second PCB such that the high-speed signals are transported to and from the second PCB (see cable 102 connected to 101 in figure 1 or figure 2).

It would have been obvious to a person of ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska to have cable connection as taught by Lee in order to electrical communication between two chips (ICs) or two component with low signal loss.

Referring to claim 27, Baska in view of Lee disclose the PCB assembly of claim 26, wherein the IC is included within a die package (IC or IC with first PFBC in Baska as a die package).

Referring to claim 28, Baska in view of Lee disclose the PCB assembly of claim 26, further comprising a cable connector attached to the second PCB (see rejection of claim 1 wherein figure 1 or 2 of Lee having a connector with cable).

Referring to claim 29, Baska in view of Lee disclose the PCB assembly of claim 26, further comprising wherein the high-speed signals have a baud rate of greater than or equal to 10 GHz (see paragraph 0037 of Baska and/or paragraphs 0035, 0038 of Lee).

Referring to claim 30, Baska in view of Lee disclose the PCB assembly of claim 26, wherein the high-speed cable is a coaxial cable (see paragraph 0018 and 0025 of Lee wherein cable is coax cable).

Referring to claim 31, Baska discloses an electrical connection system  (figure 7 (in view of figures 1A-1C; note : figure 7 is one of modified embodiment of figures 1A-1C ) )) comprising: 
an interposer (740 in figure 7) that is configured to be attached to a surface of an integrated-circuit printed circuit board (PCB) at a position directly opposite to an integrated circuit (IC) on the integrated- circuit PCB such that, when the interposer is attached to the surface of the integrated-circuit PCB, high-speed signals to and from the IC are transported through the interposer (by having 740, Note: is configured defines only intended use, by having 740, 740 can be used or  intended to be used between two circuit boards and IC is opposite to interposer as shown in the rejection of claim 26 above; additionally see figure 7  (in view of figures 1A-1C);
and a high-speed PCB (720 in figure 7 (wherein 120 in figures 1A-1C see paragraph 0024 mentions that the second PCB 120 is dedicated only to the connections between the high-speed components) positioned, when the interposer (740) is attached to the integrated-circuit PCB  (710 in figure 7 (wherein 110 in figures 1A-1C)), on a side of the interposer opposite to the integrated-circuit PCB to physically support the interposer (710 and 720 opposite sides of 740); 
wherein when the interposer is attached to the surface of the integrated-circuit PCB (740), the high-speed signals are transported through the integrated-circuit PCB only using vias in the integrated- circuit PCB (vias of 710).

Baska fails to disclose a connector that is electrically coupled to the interposer and that is attached to a high- speed cable.

Lee discloses a connector that is electrically coupled to the interposer and that is attached to a high- speed cable (see cable 102 connected to 101 by a connector in figures 1 or 2).

It would have been obvious to a person of ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska to have cable connection as taught by Lee in order to electrical communication between two chips (ICs) or two component with low signal loss.

Referring to claim 32, Baska in view of Lee disclose the PCB assembly of claim 26, wherein the IC is included within a die package (IC or IC  (701-703) with first PCB (710) in Baska as a die package).

Referring to claim 33, Baska in view of Lee disclose the PCB assembly of claim 26, further comprising wherein the high-speed signals have a baud rate of greater than or equal to 10 GHz (see paragraph 0037 of Baska and/or paragraphs 0035, 0038 of Lee).

Referring to claim 34, Baska in view of Lee disclose the PCB assembly of claim 26, wherein the high-speed cable is a coaxial cable (see paragraph 0018 and 0025 of Lee wherein cable is coax cable).

Claim 38 is rejected under 35 U.S.C. 103 as being unpateable over Baska et al. (US20140075749, hereinafter Baska) in view of Lee (US20160174373, hereinafter Lee) and Wu et al. (US20120112868, hereinafter Wu).

Referring to claim 38, Baska in view of Lee disclose a printed circuit board (PCB) assembly (figure 7 (in view of figures 1A-1C; note : figure 7 is one of modified embodiment of figures 1A-1C ) ))comprising: 
a high-speed PCB  (720 in figure 7 (wherein 120 in figures 1A-1C see paragraph 0024 mentions that the second PCB 120 is dedicated only to the connections between the high-speed components) including engineered PCB material (paragraph 0024 of Baska mentioned that the board material can utilize exotic dielectric materials with a low dielectric constant and a low dielectric dissipation factor configured for high-frequency communications, such as Megtron6™, Nelco®, or Teflon®, for the second PCB 120);
a die package including: 
a die package including: 
an integrated circuit (IC) (chip 701-703 in figure 7 (wherein 101-103 in figures 1A-1C)) ; and 
a first PCB (710 in figure 7 (wherein 110 in figure 1A-1C))  including high-speed vias (see via 140, 142, 142 in figures 1A-1C) that transport high-speed signals through the first PCB (see paragraphs 0009,0021,0024, 0027; additionally, Baska solving problem of  some PCBs include multiple processors that connect to each other. Each of the processors needs to communicate with each other, usually at very high speeds.); and 
a high-speed interconnect ( 740) electrically and physically connecting the first PCB and the high- speed PCB (710 and 720 see figure 7).

Baska fails to disclose the first PCB includes FR-4; and  a high-speed connector connected to the high-speed PCB, the high-speed connector is either a copper connector or an electrical/optical assembly with an optical connector. 

Lee discloses a connector coupled to the second PCB; and a high-speed cable coupled to the connector such that the high-speed cable is removably coupled to the second PCB (see cable 102 connected to 102 by connector in figures 1-2).

It would be obvious to a person of ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska to have cable connection as taught by Lee in order to electrical communication between two chips (ICs) or two component with low signal loss.

Wu discloses the first PCB includes FR-4 (figure 3, paragraph 0026 states, first-fourth insulating layers 302, 306, 310, and 314 may be made from …. a flame-retardant fiberglass composite substrate board material (e.g., FR-4),).
It would be obvious to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have the first PCB includes FR-4 as taught by Wu in order to prevent the start or slow the growth of fire, additionally, it is commonly known fiberglass composite having that high structural strength and superior strength-to-weight ratio, therefore, used in circuit board to increase strength of the board.

It would be obvious deign choice to ordinary skill in the art before the effective filing data of claimed invention to modify the assembly of Baska in view of Lee to have connector made of copper because It is well known and old that copper has high conductivity would able to pass signal or current with lost resistance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6, 9-12, 24-34, 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847